NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-1999-18

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

RAFAEL J. OLMO,
a/k/a RICKY OLMO,

     Defendant-Appellant.
_______________________

                   Argued September 16, 2021 – Decided October 8, 2021

                   Before Judges Alvarez, Haas, and Mawla.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Atlantic County, Indictment No. 15-06-1444.

                   Zachary G. Markarian, Assistant Deputy Public
                   Defender, argued the cause for appellant (Joseph E.
                   Krakora, Public Defender, attorney; Zachary G.
                   Markarian, of counsel and on the brief).

                   John J. Santoliquido, Special Deputy Attorney
                   General/Acting Assistant Prosecutor, argued the cause
                   for respondent (Cary Shill, Acting Atlantic County
                   Prosecutor, attorney; John J. Santoliquido, of counsel
                   and on the brief).
PER CURIAM

      Convicted by a jury, defendant Rafael J. Olmo was sentenced to

substantial terms on November 2, 2018. Defendant waived his appearance

during the trial and his sentence hearing; at the time, he was imprisoned for

murder. Defendant appeals, and because the trial judge did not sufficiently

address his motion for leave to represent himself, we reverse and remand.

      The jury found defendant guilty of the following: third-degree possession

of a controlled dangerous substance (CDS), N.J.S.A. 2C:35-10(a)(1) (count

one); first-degree drug distribution, N.J.S.A. 2C:35-5(b)(1) (count two); third-

degree drug possession (count three); second-degree possession with intent to

distribute counterfeit CDS, N.J.S.A. 2C:35-5(a)(2) (count four); second-degree

unlawful possession of a handgun, N.J.S.A. 2C:39-5(b) (count eight); second-

degree possession of a handgun for unlawful purposes, N.J.S.A. 2C:39 -4(a)

(count nine); third-degree possession of CDS (count twelve); second-degree

drug distribution (count thirteen); second-degree drug distribution (count

fourteen); first-degree drug distribution (count fifteen); third-degree witness

tampering, N.J.S.A. 2C:28-5(a)(1) (count sixteen); and third-degree certain

persons not to possess weapons, N.J.S.A. 2C:39-7 (count seventeen). The jury

was unable to reach a verdict on first-degree robbery, N.J.S.A. 2C:15-1 (count


                                                                            A-1999-18
                                       2
five); first-degree murder, N.J.S.A. 2C:11-3(a)(1)-(2) (count six); first-degree

felony murder, N.J.S.A. 2C:11-3(a)(3) (count seven); fourth-degree possession

of hollow point ammunition, N.J.S.A. 2C:39-3(f) (count ten), and first-degree

possession of cocaine with intent to distribute, N.J.S.A. 2C:35-5(b)(1) (count

eleven). The State intended to retry those counts.

      The judge imposed an aggregate of 116 years in state prison on defendant,

subject to forty-seven-and-a-half years of parole ineligibility, which included

mandatory extended terms and mandatory consecutive terms. Defendant's 116-

year sentence was consecutive to the sentence of life without parole he was

already serving. The facts relevant to the charges are not relevant to our decision

and thus will not be repeated here.

      Defendant had several indictments pending when this matter was tried. At

various times, he was represented by three private attorneys and a public

defender.

      Defendant's difficulties with his attorneys regarding a different indictment

are reflected in the record provided on this appeal. On May 16, 201 4, for

example, while discussing scheduling for another case, defendant accused the

court of "fir[ing]" his prior attorney. On that date, counsel stated defendant

wanted his oldest case tried first.      The State wished to proceed out of


                                                                             A-1999-18
                                        3
chronological order. Defendant addressed the judge directly, asserting that he

had the right to be tried on the oldest indictment first and that he would have

benefitted from the 2009 case being heard before the murder case. Defendant

remarked that "because we didn't [try the 2009 case first] a lot of 404 and 403

stuff came in which prejudiced my case, and I feel as though I was violated all

the way through and I never got a fair trial."

        On April 15, 2016, the court heard argument on various pretrial motions

on another indictment. During that proceeding, defendant sought to represent

himself on all pending charges. During the Crisafi/Reddish1 colloquy, the judge

elicited from defendant that he had been expelled from school in the ninth grade,

obtained a GED at age sixteen, had no learning disabilities, and had been "less

than honorably" discharged from the Army after a year and a half. While on

parole, he worked as a barista for about a year.

        Defendant told the judge he had started to read "a little bit" of the Court

Rules and the Rules of Evidence. He could not recall whether he was convicted

of the murder, for which he was serving life without parole, in 2012, 2013, or

2014. Defendant could name neither the charges pending against him nor their

elements. He repeatedly responded to the judge's questions by saying he could


1
    State v. Crisafi, 128 N.J. 499 (1992); State v. Reddish, 181 N.J. 553 (2004).
                                                                             A-1999-18
                                         4
answer if he had the indictments in front of him—but could not "off the top of

[his] head." Defendant lacked awareness of his potential defenses, the potential

sentences he faced, and the witnesses he might call in his defense. He argued

that he did not know what motions he would file because he did not have the

relevant discovery materials. Defendant claimed the "[f]eds" took the discovery

during his 2010 arrest. He did not know how to file a motion and admitted he

would have to "look in the book" to learn how.

      Defendant understood that in questioning a witness or making an opening

or closing statement, he could tip the jury off that he knew more than he should

about the charges, creating "an inference that [he] committed [the crimes] . . . ."

He also claimed he understood that if he "cross[ed] the line between acting as

an attorney and acting as a witness[,]" he might "forfeit [his] right to remain

silent . . . ." Defendant said he knew that by representing himself he would lose

the right to raise any ineffective assistance of counsel claims. The exchange

ended as follows:

                  [THE COURT:] All right. Do you understand
            that your lack of knowledge of the law may, and
            probably will, impair your ability to defend yourself,
            and that your dual role, as counsel and accused, may
            hamper your effectiveness in presenting your defense.

                    Do you understand that?


                                                                             A-1999-18
                                        5
             [Defendant:]     Yes.

           [THE COURT:] I must advise you that a trained
     lawyer would be far better to defend you than you can
     do yourself, and I strongly urge you not to try to defend
     yourself without a lawyer.

                  Have you had enough time to think about
     this?

             [Defendant:]     Yes.

           [THE COURT:] Is it still your desire to defend
     yourself?

             [Defendant:]     Yes.

           [THE COURT:] Are you making your decision
     voluntarily and of your own free will?

             [Defendant:]     Yes.

             [THE COURT:] Do you have any questions for
     me?

             [Defendant:]     Not right now.

             [THE COURT:] Not right now?

             [Defendant:]     No.

The judge ultimately found:

           All right. I'm going to save you some time,
     because this [c]ourt is going to make the finding right
     now that you are not competent to represent yourself,
     and I am going to deny your application to represent
     yourself.

                                                                 A-1999-18
                                6
       First of all, you have a limited [–] and these are
things I am putting on the record for any type of review
going forward. You have a limited education. You
have not progressed beyond the [ninth] grade. You
have a GED. You are clearly not ready for trial in this
matter. What you said to the [c]ourt over and over is
that, I could look it up in a book. I don't know this off
the top of my head.

       This is a significant trial, both the possession of
a weapon trial and also, the other trials, the other
indictments against you are all significant. Now,
granted you are already faced [–] you are already
sentenced and facing a life sentence for the murder for
which you were tried and convicted. And I . . . can just
see by your cavalier attitude that you have been in front
of this [c]ourt time and time again, that somehow or
other that you can think this is a day out of State Prison,
and you can come in here with a smirk on your face and
just say to the [c]ourt, well, I'm not ready. I don't want
to do this; I don't want to do that.

       But, be that as it may, you can smirk as much as
you want, but the fact of the matter is that, I have to
make sure there is a level playing field here, and I don't
believe that with your experience [–] you've never
observed [–] you, yourself, were tried and convicted for
murder. You had a very competent attorney . . . .
You've never observed any other trials. You've never
had job training, other than as a [b]arista and in the
[m]ilitary, and apparently, you lasted a year and a half
in the [m]ilitary, and you were discharged, less than
honorably [–] other than honorable.

      You don't have a history of having responsible
jobs at which you had to perform at a responsible level,
and you had the training. You do [not] know what you
are charged with. You can't recount the counts of the

                                                              A-1999-18
                            7
indictment. Generally, you said you'd have to read
them.

      You don't know, after six years, the type of
sentence that you might face, if you were convicted of
this. You say you know the concept of lesser-included
offenses, but you don't know what they might be in this
particular case. The one thing that you did know is that
the [p]rosecutor's burden of proof is beyond a
reasonable doubt. I suspect [counsel] said that over and
over again in the trial that you were subject to.

       You know that there is a book with the Rules of
Evidence, but you have no familiarity with the Rules of
Evidence. You seem to understand that the [j]udge
can't explain those to you and no one can help you. But
there is one thing in saying that you understand that and
another thing of abiding by it.

       You say you understand that by electing to
proceed, you're on your own, that no one can help you
with your questions or presenting evidence. You don't
know the [r]ules of [c]riminal [p]rocedure. Again, you
say you don't know of them off the top of your head.
You know where the book is. You don't really know
who you want to subpoena as witnesses in this
relatively simple case, possession of a weapon;
possession of a weapon for unlawful purpose; certain
persons not to have weapons.

      I can't even imagine the number of people that
might be necessary to subpoena in the other cases that
[a second counsel] is representing you. You don't know
how to subpoena witnesses. You haven't expressed
that. You said, well, I can look it up. After six years,
perhaps, that should be something you are familiar
with.


                                                            A-1999-18
                           8
                  You say, you probably are going to pursue
            motions but you don't know what they are. You don't
            understand how to file motions. You don't know that
            there are restrictions on what you can say in closing or
            opening. You don't know that there are restrictions on
            the way that you can ask questions. You don't know
            how you are going to testify, if you elect to do so.

                   You know that you have a right to remain silent,
            but if you become . . . your own lawyer, essentially, that
            right to remain silent is . . . very much impaired. And
            you seem to understand that in becoming your own
            attorney, you may impair your . . . ability to defend
            yourself, but I . . . just think you're . . . saying what you
            think you need to say to me, so that I will say that you
            can represent yourself. You are . . . nowhere near being
            qualified to represent yourself.

                  And for those reasons, I am going to deny your
            motion. I will tell you, as well, you may save the paper
            you are going to file with respect to [the other
            attorney's] cases, because my results in that will be the
            same. You're going to be represented by counsel. I am
            going to direct that [–] now, . . . you have two
            opportunities here, now, that I said that you are not
            going to represent yourself.

            [(Emphasis added).]

      Some seventeen months later, on September 15, 2017, the court heard

various pretrial motions related to this indictment. When counsel reminded the

court defendant had filed a pro se motion to proceed pro se, which needed to be

heard, the judge said:



                                                                            A-1999-18
                                         9
             I've already addressed that issue. In prior matters,
             we've addressed the issue that [defendant] is not going
             to be permitted to represent himself. So his motion is
             –

                  Does [defendant] have a problem?          He keeps
             hopping up and talking to you.

                    [Defendant]:      Do you want me to speak to
             her?

                    THE COURT:        No, I don't.

                    [Defendant]:      All right.

                   THE COURT:       I want your attorney to speak.
             That's why you have an attorney.

                    [Defense counsel]:      What [defendant] is
             indicating is that Your Honor did not make that finding
             on the super[s]eding indictment. [2] I wasn't here, Judge,
             so I –

                    THE COURT:        It's the same thing. The reason
             he – the reason – the reasoning for not permitting him
             to, to go pro se on the other matters wouldn't matter if
             there's a super[s]eding indictment. So I just have to
             make it clear on the record that my finding with respect
             to the previous indictment applies to this indictment as
             well. I'm doing that right now. [Defendant] will not be
             permitted to proceed pro se. All right? And he can take
             that up to the Appellate Division if he wants to do so.

After that ruling, the judge ruled on the other pending pre-trial applications.



2
    Defendant was tried and now appeals under the superseding indictment.
                                                                            A-1999-18
                                        10
On appeal, defendant raises the following points:

      POINT I

      THE DENIAL OF [DEFENDANT'S] MOTION TO
      PROCEED    PRO    SE    VIOLATED   HIS
      CONSTITUTIONAL     RIGHT    TO   SELF-
      REPRESENTATION BECAUSE HIS REQUEST
      WAS BOTH KNOWING AND VOLUNTARY.

      A. The Court Erred in Basing Its Decision Denying
         [Defendant] the Right to Represent Himself On His
         Lack of Technical Legal Knowledge Regarding the
         Charges in a Separate Indictment.

      B. The Court Erred in Summarily Applying Its
         Incorrect, Seventeen-Month-Old Ruling From a
         Separate Indictment to Conclude That [Defendant]
         Could Not Represent Himself in This Case.

      POINT II

      THE COURT FAILED TO INSTRUCT THE JURY
      THAT GONZALEZ'S TESTIMONY SHE HAD SEEN
      [DEFENDANT] POSSESS GUNS AND DRUGS ON
      UNSPECIFIED DATES IN THE PAST COULD NOT
      BE USED AS PROPENSITY EVIDENCE TO
      SUPPORT THE CONCLUSION THAT HE HAD
      DONE SO ON THE SPECIFIC DATES CHARGED.

      POINT III

      [DEFENDANT'S] CONVICTIONS FOR COUNTS
      EIGHT AND NINE MUST BE REVERSED
      BECAUSE THE COURT FAILED TO INSTRUCT
      THE JURY THAT IT HAD TO FIND THAT
      [DEFENDANT] HAD POSSESSED A WEAPON ON
      DECEMBER 1, 20[10].

                                                             A-1999-18
                               11
            POINT IV

            THE COURT SET AN EXCESSIVE SENTENCE BY
            IMPERMISSIBLY SENTENCING [DEFENDANT]
            TO MULTIPLE MANDATORY EXTENDED TERM
            SENTENCES, RUNNING THEM CONSECUTIVE,
            AND DOUBLE-COUNTING HIS PRIOR RECORD
            IN AGGRAVATION.

      We address only defendant's first claim of error, as this decision makes

the others moot.

      Both the United States and New Jersey Supreme Courts have long held

"the United States Constitution and our New Jersey Constitution grant

defendants charged with a criminal offense the right to have the assistance of

counsel." State v. King, 210 N.J. 2, 16 (2012) (citing U.S. Const. amend. VI;

N.J. Const. art. I, ¶ 10). "The corollary to the right of a criminal defendant to

be represented by an attorney is the defendant's right to represent himself." Ibid.

(citing Faretta v. California, 422 U.S. 806, 814 (1975)). "The right [of self-

representation] is either respected or denied; its deprivation cannot be harmless."

Id. at 22 (alteration in original) (quoting McKaskle v. Wiggins, 465 U.S. 168,

177 n.8 (1984)). "Defendant may have been represented by a skilled atto rney,

the evidence against him may have been substantial, and the verdict may find

strong support in the record; that matters not." Ibid. (citing State v. Thomas,

362 N.J. Super. 229, 244 (App. Div. 2003)).

                                                                             A-1999-18
                                       12
      Our Supreme Court recently reiterated that the purpose of a

Crisafi/Reddish colloquy is to ascertain whether a defendant is knowingly and

voluntarily waiving the right to counsel, not to assess his or her familiarity with

substantive law.   State v. Outland, 245 N.J. 494, 497 (2021).         The Court

continued: "the goal of the colloquy is not to ascertain whether a defendant

possesses technical legal knowledge." Id. at 506 (citing Faretta, 422 U.S. at

835-36). We review a trial judge's decision regarding self-representation for

abuse of discretion. See State v. DuBois, 189 N.J. 454, 475 (2007).

      Here, the initial colloquy appears too focused on defendant's technical

knowledge. Most problematic, however, is the court's later failure to engage in

a fresh Crisafi/Reddish colloquy before trial on the indictment under appeal.

The court should not have merely referenced the April 15, 2016 decision.

Setting aside the judge's concern on that date, that defendant lacked knowledge

regarding the offenses and potential sentences, the judge should have revisited

the issue seventeen months later, on September 15, 2017. Defendant's answers

could well have been different, and he might have since displayed the minimal

technical knowledge about his charges that might have convinced the judge he

was knowledgeable enough to represent himself.




                                                                             A-1999-18
                                       13
      The judge should have inquired again, not because of the superseding

indictment, but because the incarcerated defendant had ample time and

opportunity in the intervening months to familiarize himself with his charges,

his possible strategies, and legal procedure. A second colloquy may well have

produced a different outcome. Defendant had the right to be asked again and

demonstrate that his attempted waiver was indeed knowing, intelligent, and

voluntary.

      As for the initial inquiry, the judge merely asked personal background

questions along with technical questions regarding the nature of the charges,

statutory elements, sentencing consequences, motion practice, trial strategy, his

right to remain silent, and other legal topics. She should have done more. See

Outland, 245 N.J. at 507 ("[T]he trial court's colloquy fell short of that required

by our jurisprudence . . . the trial court did not inform defendant of the nature

and consequences of his waiver to ensure that waiver was knowing and

intelligent, but rather quizzed him on a variety of criminal law topics.").

      The judge's evident skepticism about defendant's good faith in making the

application is understandable in light of his difficulties with several counsel.

Defendant may have reinforced that skepticism by failing to participate in the

interview for his presentence report on the earlier murder conviction. But the


                                                                              A-1999-18
                                       14
judge is obligated to ensure defendant understood the potentially disastrous

consequences of self-representation. See id. at 508-10. A judge must explain

the nature of the charges and applicable defenses, a seemingly inherent

inconsistency in the doctrine. See id. at 508-09. From a practical point of view,

it seems inconsistent to inform a defendant on-the-spot about his case, and then

elicit, also on-the-spot, the voluntary and intelligent nature of a waiver of a

consequential constitutional right.

      Nonetheless, the judge's initial inquiry was fatally flawed because the

judge focused on legal topics instead of informing defendant of the meaning of

his waiver. See id. at 507-08. Denying his right to represent himself seventeen

months later without evaluating whether his waiver was knowing and intelligent

merely compounded that first error. The judge abused her discretion, and

defendant's conviction must be reversed and the matter remanded for a new trial.

      As defendant suggests, "the competence necessary to make a knowing and

intelligent waiver of counsel is different from the competence to conduct a

defense." Reddish, 181 N.J. at 592 (citing Godinez v. Moran, 509 U.S. 389, 399

(1993)). Therefore, the "'[t]echnical legal knowledge, as such, [is] not relevant

to the assessment' of whether a defendant can represent himself." Ibid. (second

alteration in original) (quoting Faretta, 422 U.S. at 836).     In other words,


                                                                           A-1999-18
                                      15
"although a court should not focus on whether a pro se defendant will fare well

or badly, it must ensure that he knows and understands that, by his choice, he

may not do well." Ibid. That did not occur here.

      Reversed and remanded for a new trial.




                                                                         A-1999-18
                                     16